PER CURIAM.
Joe Aitro (Aitro) appeals from the district court’s1 dismissal of his complaint with prejudice. We dismiss the appeal with prejudice for failure to comply with the rules of appellate procedure. See Fed. R.App. P. 3(a)(2), 28(a); 8th Cir. R. 28A(f); Faretta v. California, 422 U.S. 806, 834-35 n. 46, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975) (pro se litigants must comply with relevant rules of procedure); Haugen v. Sutherlin, 804 F.2d 490, 491 (8th Cir.1986) (where appellant violated Federal Rules of Appellate Procedure and Eighth Circuit Rules pertaining to form for briefs and record, holding that any further filings by appellant would result in sanctions and dismissing appeal as frivolous). Aitro’s request for oral argument and his motion seeking remand to state court are denied.

. The Honorable Richard E. Dorr, United States District Judge for the Western District of Missouri.